internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc dom corp 1-plr-105061-00 date date re distributing controlled target target llc date a date b business c business d chairman e mutual_fund date f plr-105061-00 g j k l m n p q violation r plan plan plan plan plan plan plan state x state y dear this is in reply to a letter from your authorized representatives dated date requesting rulings on a proposed transaction additional information was submitted in letters dated may june july july august and date the information submitted for consideration is summarized below plr-105061-00 distributing a publicly traded state x corporation is the common parent of a group of corporations filing a consolidated federal_income_tax return distributing conducts business c and business d target is a state y corporation engaged in business d on date f distributing in form acquired all of the stock of target in exchange for common_stock of distributing and options and warrants to purchase distributing common_stock the distributing stock_options and warrants issued to target shareholders in the transaction represent g percent which is less than percent of the stock of distributing distributing’s outstanding_stock consists solely of voting common_stock on date a distributing effected an l-for-one split of its common_stock collectively the funds operated by mutual_fund own more than percent of the stock of distributing distributing has represented that no single fund operated by mutual_fund or group of funds managed by the same individual or with the same investment objective own sec_5 percent or more of the stock of distributing to the best knowledge of distributing there are no other shareholders who own percent or more of the stock of distributing controlled will be formed in state x to effectuate the proposed transaction controlled will be engaged in business c at the time of the proposed transaction controlled will have one class of voting common_stock outstanding all of which will initially be held by distributing financial information has been received which indicates that distributing's business c and business d have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing believes that separating business c from business d will enhance the success of each business distributing has submitted evidence showing that separating business c and business d will resolve current operating problems including existing and threatened violation r lawsuits filed by competitors and suppliers of distributing’s business c products arising out of distributing’s conduct of both business c and business d accordingly distributing proposes the following transaction i distributing will form target llc a limited_liability_company target will merge with and into target llc pursuant to state law in the merger target llc will acquire all of the assets of target subject_to target liabilities ii distributing will transfer the assets of business c to controlled distributing will transfer a portion of its intangible_property portfolio to plr-105061-00 controlled distributing will transfer a non-compete agreement to controlled in exchange for a royalty-free cross license to the transferred intangible_property and ownership of certain intangible_property that controlled will develop in the future distributing represents that this licensing agreement was negotiated on an arm’s length basis and the terms and conditions are consistent with similar licenses distributing has negotiated with third parties target llc will transfer certain target assets representing approximately percent of the target assets to controlled iii controlled will issue approximately j percent of its stock in an initial_public_offering the ipo controlled will distribute approximately dollar_figurek to distributing distributing will use the proceeds distributed by controlled to repay distributing’s creditors iv distributing will distribute all of its controlled stock which will constitute at least percent of controlled’s outstanding single class of stock to its shareholders in a pro_rata distribution the distribution distributing will not distribute fractional controlled shares in the transaction distributing’s exchange agent will sell fractional shares in the public market and distribute the cash proceeds to their appropriate beneficial shareholders of record in lieu of fractional shares of controlled stock it is not intended that any distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock on account of distributing shares of record v after the distribution distributing will provide administrative services to controlled in addition after the distribution distributing’s current chairman chairman e will be the chairman of distributing and controlled because of his importance to business c and business d the management of distributing believes that chairman e’s departure from either business would negatively affect shareholder value distributing's chief financial officer cfo may be cfo of controlled on a transitional basis controlled is actively seeking a cfo and hopes to find one before the distribution vi controlled will adopt stock_option and retirement plans for its employees certain employees of distributing will become employees of controlled it is expected that controlled will grant options for controlled stock to selected employees consultants and directors of controlled and its subsidiaries and will grant controlled options that will supplement certain outstanding distributing options it is also expected that controlled will establish plan which is intended to be an employee_stock_purchase_plan under which options will be granted to employees of controlled and plr-105061-00 its subsidiaries in substitution for options that were granted to them under plan as of date b employees former employees and non-employee directors of distributing held options to purchase an aggregate of m pre- split shares of distributing common_stock plan was established to compensate employees directors and consultants of distributing and its subsidiaries under plan up to n pre-split shares could be purchased through the exercise of incentive stock_options isos or nonstatutory_options however no isos are outstanding under the plan and none will be granted prior to the distribution options granted under plan are nontransferable except upon death and are always granted with an exercise price that is at least percent of the fair_market_value of distributing stock on the date of grant under plan a committee of two or more outside directors may grant options to covered employees as defined in sec_162 of the internal_revenue_code plan provides that if there is an event such as the distribution distributing’s board_of directors the board will appropriately adjust the number of shares reserved for options the number of shares subject_to options and the exercise price of options granted under the plan under plan up to p pre-split shares may be purchased through nonstatutory_options plan was established to compensate distributing’s directors who are not also employees or consultants of distributing or its subsidiaries at the time of grant options granted under plan are nontransferable except upon death and are always granted with an exercise price that is at least percent of the fair_market_value of distributing stock on the date of grant plan provides that if there is an event such as the distribution the board will appropriately adjust the number of shares reserved for options the number of shares subject_to options and the exercise price of options granted under the plan hereafter plan and plan will be referred to collectively as the nonstatutory option plans it is represented that plan is an employee_stock_purchase_plan as defined in sec_423 of the code up to q pre-split shares may be purchased under the plan only employees of distributing or its designated subsidiaries may participate in the plan within the limits set by sec_423 offering periods run no more than months from the date of grant of options espp options participants may set_aside through payroll deductions up to percent of their earnings during the offering period towards the purchase of shares espp options have an exercise price that is at least the lesser_of i percent of the fair_market_value of distributing stock on the date of grant or ii percent of the fair_market_value of distributing stock on the date of exercise plan provides that if there is an event such as the distribution the board will appropriately plr-105061-00 adjust the number of shares reserved for options the number of shares subject_to options and the exercise price of options granted under the plan upon termination of employment espp options terminate immediately under plan employees of distributing or its subsidiaries may elect to defer compensation the election must be made prior to the year in which the compensation would otherwise be paid or prior to the first day of the month after being selected for the plan deferrals are held in a_trust which in the event of distributing’s insolvency is first subject_to the claim’s of distributing’s creditors upon termination of employment deferrals and the income thereon are distributed less required tax withholdings it is represented that for all purposes of the internal_revenue_code and the employee_retirement_income_security_act_of_1974 erisa plan is an unfunded and unsecured arrangement for the benefit of select members of management or highly- compensated employees under plan distributing deposits its shares to a_trust either as discretionary contributions or as matching_contributions based on the size of deferrals made under plan in the event of distributing’s insolvency shares held in the trust are first subject_to the claims of distributing’s creditors under certain circumstances participants may request a withdrawal of the contributions prior to termination of employment however the grant or denial of such a request is within the sole discretion of the plan’s administrator upon termination of employment a specified number of shares based on such factors as years_of_service and the reason for termination are distributed to the participant less required tax withholdings it is represented that for all purposes of the code and erisa plan is an unfunded and unsecured arrangement for the benefit of select members of management or highly-compensated employees prior to the distribution controlled will adopt plan and will reserve thereunder shares sufficient to satisfy its obligations to complete the distribution and to cover grants of stock awards in its business for a reasonable_time thereafter both isos and nonstatutory_options may be granted under plan distributing controlled’s sole shareholder will approve plan plan will limit the number of shares subject_to options that may be granted to any individual during a calendar_year and will provide that option grants to covered employees will be made by a committee of two or more outside directors options granted under plan will always be granted with an exercise price that is at least percent of the fair_market_value of controlled stock on the date of grant except for options granted in substitution for options assumed in accordance with sec_424 of the code - see below immediately prior to the distribution controlled will grant a nonstatutory option distribution option under plan to each eligible_person holding an option plr-105061-00 corresponding distributing option under the nonstatutory option plans each distribution option will be for the number of shares of controlled common_stock equal to the product of a the number of shares of controlled common_stock that will be distributed for each share of distributing common_stock pursuant to the distribution times b the number of shares then subject_to the applicable corresponding distributing option the per-share exercise price of a distribution option will equal a the per-share exercise price of the applicable corresponding distributing option multiplied by b the fair_market_value per share of controlled common_stock immediately prior to the close of the distribution the controlled stock value divided by c the last sales_price per share of distributing common_stock immediately prior to the distribution the distributing stock value a distribution option’s terms will be identical to the corresponding distributing option’s terms immediately prior to the close of the distribution eg a distribution option will be exercisable in the same proportion as the corresponding distributing option was immediately prior to the close of the distribution the per-share exercise price of a corresponding distributing option will be reduced to a price equal to a the per-share exercise price of such corresponding distributing option as in effect immediately prior to such reduction multiplied by b the excess of the distributing stock value over the product of the controlled stock value times the number of shares of controlled common_stock to be distributed for each share of distributing common_stock outstanding at the close of the distribution divided by the distributing stock value a distribution option and a corresponding distributing option will be exercisable independently of the other prior to the distribution controlled will adopt plan controlled will reserve thereunder a number of shares sufficient to satisfy its obligations to complete the distribution and to cover option grants in its business for a reasonable_time thereafter distributing as sole shareholder of controlled will approve plan if an espp option held by an employee of controlled or a controlled subsidiary would not be exercisable until after the distribution then immediately prior to the distribution controlled will grant an option under plan plan substitute espp option in substitution for that espp option under the terms of plan espp options automatically terminate when controlled is no longer a subsidiary of distributing under the terms of a plan substitute espp option the holder will be able to contribute through payroll deductions or otherwise an amount not greater than the amount that could have been withheld to purchase distributing common_stock under the canceled espp option additionally each holder of a plan substitute espp option will be able to contribute an amount equal to the amount plr-105061-00 previously contributed towards the purchase of distributing common_stock under the canceled espp option on a plan substitute espp option’s offering date its per-share exercise price will be equal to a the controlled stock value multiplied by b percent of the fair_market_value per share of distributing common_stock on the original offering date of the canceled espp option divided by c the distributing stock value the maximum number of shares that may be purchased under a plan substitute espp option will be equal to a the maximum number of distributing shares that could have been purchased under the canceled espp option multiplied by b the per-share spread value of the espp option immediately prior to the distribution divided by c the per-share spread value of the plan substitute espp option immediately following the distribution a plan substitute espp option will automatically be exercised on the purchase date specified under the canceled espp option and its per-share exercise price will be the lesser_of i the offering date price determined under the steps set forth above or ii percent of the fair_market_value per share of controlled common_stock on that purchase date for all other espp options outstanding at the close of the distribution the offering date price and the maximum number of shares that may be purchased under the offering will be adjusted to reflect the distribution within the parameters allowed under sec_424 of the code the offering date price will be adjusted to a price equal to a the post-distribution distributing stock value multiplied by b the espp offering price divided by c the distributing stock value the maximum number of shares that may be purchased under an espp option that has had its offering date price adjusted for the distribution will equal a the maximum number of shares of distributing common_stock that could have been purchased under the option prior to the adjustment of its offering price multiplied by b the per-share spread value of the espp option immediately prior to the distribution divided by c the per-share spread value of the espp option immediately following the adjustment of its offering price prior to the distribution plan and plan will be amended to permit continued retention of a participant’s account balances in the trusts established for those plans until the participant’s termination of all employment with controlled and its related companies the formula for determining the distributable_amount under plan will take into account the participant’s employment with controlled and its related companies all retained amounts will continue to be first subject_to the claims of distributing’s creditors in the event of distributing’s insolvency but will not be available to creditors of controlled in the event of controlled’s insolvency the administrator of plan in its sole discretion may direct that all shares of plr-105061-00 controlled common_stock received by plan 5’s trust pursuant to the distribution be sold and that some or all of the proceeds be invested in shares of distributing common_stock prior to the distribution controlled will adopt a non-qualified deferred_compensation plan or plans controlled nqdc plan s along the lines of distributing’s plan and plan it is anticipated that at inception the investment selections in the controlled nqdc plan s will track those in plan prior to or within a period not to exceed three months after the distribution a participant in plan and plan who becomes an employee of controlled or its subsidiaries may request that his or her balances in the trusts under plan and plan be transferred to the trusts established for the controlled nqdc plan s whether such request will be granted when such request will be implemented and the ancillary terms and conditions which must be satisfied to process such a request will lie within the complete discretion of distributing a participant requesting such a transfer will be requested to execute an agreement releasing distributing from all liabilities that might arise from carrying out the requested transfer all amounts so transferred will be subject first to the claims of controlled’s creditors in the event of controlled’s insolvency controlled may require as a condition_of_employment that a participant in plan and or plan request distributing to make such a transfer transferred assets will remain unsecured and unavailable for personal_use by the participant the following representations have been made in connection with the proposed transaction a b c d e distributing controlled and their shareholders will each pay their own expenses if any incurred in connection with the proposed transaction the indebtedness owed by controlled to distributing after the distribution of the controlled stock will not constitute stock_or_securities within the meaning of sec_355 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation no part of the consideration to be distributed by distributing will be received by a security holder if any as an employee or in any capacity other than that of a security holder of distributing the five years of financial information submitted on behalf of distributing's business c and business d is representative of the plr-105061-00 present operations of business c and business d and with regard to each such business there have been no significant operational changes since the date of the last financial statements submitted other than a restructuring of the business c supply chain to improve customer delivery following the transaction other than the overlap of their chairman and cfo distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution will be carried out for the following corporate business purposes i to protect and enhance the revenues of business c and business d ii to better position business c to obtain access to other technologies necessary to grow its business on the same basis as its competitors and iii to enhance the success of business c and business d by enabling the companies to resolve certain conflicts that have arisen in operating business c and business d under a single corporate umbrella the distribution of the stock of controlled is motivated in whole or substantial part by these corporate business purposes there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or dispose_of any of the assets of either corporation except in the ordinary course of business f g h i j k the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled plr-105061-00 l plus without duplication any liabilities to which the transferred assets are subject the liabilities assumed as determined under sec_357 by controlled in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred m n o p the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction other than trade account indebtedness created in the ordinary course of business through continuing transactions at terms and conditions arrived at by the parties bargaining at arm's-length no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing's excess_loss_account if any with respect to controlled stock will be included in income if any immediately before the distribution see sec_1 q payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms' length r no two parties to the transaction are investment companies as defined in sec_368 and iv s the distribution is not part of a plan or series of related plr-105061-00 t u transactions within the meaning of sec_355 including the ipo and or distributing’s acquisition of target pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled_corporation or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled the sale of fractional shares in the public market by the exchange agent affecting the transaction and distribution of cash proceeds thereof among the affected distributing shareholders is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained for consideration the total cash consideration that will be paid in the transaction to the distributing shareholders instead of issuing fractional shares of controlled stock will not exceed one percent of the total consideration that will be issued in the transaction to the distributing shareholders with respect to their shares of distributing stock the fractional share interests in controlled of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock prior to the distribution a corresponding distributing option granted to a covered_employee of distributing was excludable as other performance-based compensation from applicable_employee_remuneration under sec_162 of the code distributing was subject_to the reporting obligations under sec_12 of the securities exchange act of on the last day of its most recently closed taxable_year and continues to be subject_to such reporting obligations prior to the distribution controlled will be a member of distributing’s affiliated_group_of_corporations within the meaning of sec_1504 of the code determined without regard to sec_1504 thereunder and will cease to be such immediately after the distribution a committee of two or more outside directors of distributing will approve the grant of distribution options to covered employees of controlled plan will state a maximum number of shares which may be made subject_to awards granted to covered employees of controlled in any calendar_year and the aggregate number of shares subject_to distributing options granted to a covered_employee of controlled will not exceed this maximum number options granted under plan will always be granted with an exercise price that is at least percent of the fair market plr-105061-00 value of controlled stock on the date of grant except for options granted in substitution for options assumed in accordance with sec_424 of the code the adjustment of an outstanding option granted under the nonstatutory option plans by reducing the exercise price and supplementing it with the grant of a distribution option with a per- share exercise price that may be less than percent of the fair_market_value of a share of controlled common_stock on the date of its grant will conform to generally_accepted_accounting_principles so that the aggregate effect of the adjustments does not increase the spread inherent in an outstanding option granted under the nonstatutory option plans prior to its adjustment ie the difference between the distributing stock value and such option’s original exercise price the maximum number of shares that may be purchased under an espp option is calculable on the offering date for such option the approval of plan by distributing as sole shareholder of controlled will comply with all provisions of applicable state law regarding the method and degree of stockholder approval required for the granting of isos under a plan the approval of plan by distributing as sole stockholder of controlled will comply with all provisions of applicable state law regarding the method and degree of stockholder approval required for the granting of options under an employee_stock_purchase_plan the definition of earnings for purposes of a controlled substitute espp option will be identical to that for an espp option except that earnings after the distribution shall refer only to compensation received from controlled or its subsidiaries v w x y z aa the shareholders of distributing have approved the nonstatutory option plans and plan within twelve months of their respective dates of adoption bb neither plan nor plan requires the consent of the participant to transfer the participant’s account balance held therein to the controlled nqdc plan s or to amend plan or plan to permit the respective account balances to remain therein until employment with controlled terminates or another trigger for distribution occurs the right to receive benefits under plan or plr-105061-00 plan may not be anticipated or assigned by the participant and cc a participant will not be able to receive assets held in an account in plan plan or the controlled nqdc plan s for his or her personal benefit until termination of all employment with controlled and its related companies based solely on the information submitted and the representations set forth above we hold as follows the transfer by distributing to controlled of the business c assets and certain target assets solely in exchange for controlled stock cash and the assumption by controlled of liabilities followed by the pro_rata distribution by distributing of controlled stock held by distributing to the shareholders of distributing as described above constitutes a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock and cash as described above in steps ii and iii provided the cash is transferred by distributing to its creditors in connection with the reorganization described in ruling sec_361 and sec_357 sec_361 and sec_361 no gain_or_loss will be recognized to controlled on the receipt of the assets in exchange for controlled stock as described above sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 the holding_period of each asset received by controlled from distributing will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of all of its controlled stock to the distributing shareholders sec_361 no gain_or_loss will be recognized to and no amount shall be includible in the income of the shareholders of distributing upon the receipt of the controlled stock distributed to them including any fractional share interest of controlled to which they may be entitled sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder including any fractional share interest of plr-105061-00 controlled to which they may be entitled immediately after the distribution will in each instance be the same as the basis of the distributing stock held by such shareholder immediately before the distribution allocated in proportion to the fair_market_value of the shares in accordance with sec_1_358-2 of the income_tax regulations sec_358 and sec_358 the holding_period of the controlled stock received by the shareholders of distributing including any fractional share interest of controlled to which they may be entitled will in each instance include the holding_period of the distributing stock with respect to which the distribution will be made provided that such distributing stock is held as a capital_asset by such shareholder on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1 a of the regulations following the distribution controlled and its direct and indirect subsidiaries that are includible corporations under sec_1504 and that satisfy the ownership requirements of sec_1504 will be an affiliated_group_of_corporations entitled to file consolidated federal_income_tax returns with controlled as the common parent any payments of cash to distributing shareholders in lieu of fractional share interests in controlled will be treated for federal tax purposes as if the fractional shares were issued in the distribution and then were redeemed by controlled the cash payments will be treated as having been received as distributions in full payment in exchange for the stock redeemed as provided in sec_302 rev_rul c b provided that the fractional share interest is a capital_asset in the hands of the recipient shareholder the gain_or_loss will constitute capital_gain or loss rev_proc 1977_2_cb_574 and sec_1001 payments by distributing to controlled or by controlled to distributing under the tax_sharing_agreement regarding tax_liabilities that i have arisen or will arise for a taxable_period ending on or before the distribution or for a taxable_period beginning before and ending after the distribution and ii will not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution the transfer of target assets to controlled followed by the distribution of controlled stock will not prevent distributing's acquisition of the assets of target from qualifying as a reorganization under sec_368 no gain_or_loss will be recognized to distributing upon the transfer of controlled plr-105061-00 stock at the exercise of distribution options by distributing service providers no gain_or_loss will be recognized to controlled upon the transfer of distributing stock at the exercise of corresponding distribution options by controlled service providers no gain_or_loss will be recognized to distributing or controlled on the transfer of assets from plan and or plan to the controlled nqdc plans transfers of assets at the participant’s election during the three month period after the distribution will be treated as occurring immediately before the distribution provided that distribution options otherwise met the requirements of sec_1 e vi of the regulations the compensation received by a covered_employee as defined in sec_162 of the code either upon the exercise of a corresponding distributing option adjusted as described above for the distribution or upon the exercise of a distribution option granted before the first regularly scheduled shareholders meeting occurring more than months after controlled becomes a separately-held corporation will continue to be excludable as other performance-based compensation see sec_1_162-27 and sec_1_162-27 provided that the options granted under the nonstatutory_options plans had no readily_ascertainable_fair_market_value when they were granted and that after they are adjusted they will have no readily_ascertainable_fair_market_value no income gain_or_loss will be recognized by holders of the options as a result of such adjustments ie adjustments to reflect the change in value of distributing common_stock resulting from the distribution distributing’s approval of plan will not meet the shareholder approval requirement of sec_422 of the code rather after the distribution and public offering the board_of directors and shareholders of controlled must respectively adopt and approve plan for that requirement to be met distributing’s approval of plan will not meet the shareholder approval requirement of sec_423 of the code rather after the distribution and public offering the board_of directors and shareholders of controlled must respectively adopt and approve plan for that requirement to be met provided that plan qualified and plan qualifies as an employee_stock_purchase_plan that espp options constituted options granted under such a plan and that the requirements of sec_424 and are satisfied by the plan substitute espp options plan substitute espp options will qualify as options granted under an employee_stock_purchase_plan as defined in sec_423 plr-105061-00 the addition of shares to plan to cover adjustments to the number of shares subject_to options granted under that plan to reflect the distribution is not the adoption of a new plan requiring shareholder approval see sec_1_423-2 of the regulations provided that plan qualified and plan7 qualifies as an employee_stock_purchase_plan that espp options constituted options granted under such a plan and that the requirements of sec_424 and are satisfied by the plan substitute espp options the date of grant of a plan substitute espp option will be the same as the date of grant of the corresponding espp option for purposes of the two-year holding_period of sec_423 of the code no income will be recognized by participants in plan and plan by reason of amendments to those plans permitting continued retention of a participant’s account balances until termination of all employment by the participant with controlled and its related companies no income will be recognized by participants in plan by reason of any sale by the plan trust of shares of controlled common_stock received pursuant to the distribution or the subsequent use of such proceeds by the plan trust to purchase distributing common_stock the transfer of assets from plan and plan to controlled nqdc plan s will not result in the recognition of income under sec_83 or sec_451 of the code by the participant requesting the transfer except as ruled above we express no opinion regarding the federal tax consequences of the above transactions under any provision of the internal_revenue_code in this regard please note that we specifically express no opinion as to whether the shareholder-approval requirements of sec_422 and sec_423 of the code will be met with respect to plan or plan additionally except as otherwise stated above we express no opinion regarding the qualification of any of the options or plans under the rules of sec_421 though sec_425 of the code finally we express no opinion concerning whether the amounts deferred under plan and plan were properly excluded from the participants’ gross incomes for the taxable years in which they were earned or concerning whether the controlled ndcq plan s will properly defer income in this regard see revenue procedures and cited above which set out the internal revenue service’s position concerning nonqualified_deferred_compensation_plans we also express no opinion whether distributing's acquisition in form of the stock of target step followed by the merger of target into target llc step constitutes a stock or asset acquisition step and or an asset acquisition constituting a tax free reorganization or a liquidation step plr-105061-00 furthermore we express no opinion whether distributing’s transfer of intangible_property followed by a transfer of a non-compete agreement in exchange for a royalty- free cross license to the transferred intangible_property as described above in step ii represents a transfer of all substantial rights to the transferred intangible_property therefore we express no opinion whether distributing’s transfer of intangible_property constitutes a reorganization within the meaning of sec_368 or whether the above rulings apply to that transfer in addition we express no opinion about the tax treatment of the proposed transactions under any other provisions of the code and regulations promulgated thereunder or the tax treatment of any conditions existing at the time of or effects from the proposed transactions that are not specifically covered by the above rulings temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 date however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling letter has no effect on any earlier documents except as described above and is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter_ruling is consummated we have sent a copy of this letter to the representative designated in the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by christopher schoen assistant to the chief branch cc
